Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
                                                 DETAILED ACTION

1. Claims 1-21 are presented for the examination.

2. The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para [0001]). The entire specification should be so revised.

                                                    Double Patenting

3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 4, Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of US 10474479 B1 contain(s) every element of claim(s) 1-21 of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 1- 21 are generic to the species of invention covered by claim 1-20 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim).

This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Omum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).
                                             Claim Rejections - 35 USC §103

  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent fora claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1, 8,15 are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN(US 10152313 B1) in view of  Dumont(US 20150227674 A1).

As to claim 1, Hartmann teaches loading program code for the dynamic library to build for a first platform (enabling the development of the shared library [dynamic library] on an up-to-date system which is fully supportive of the most recent development environment, col 2, In 63-67/ the loaders 114A/114B may be capable of loading a main object files 124A/124B[program code] into the main memory 102, including the task of relocating memory addresses. Relocation capability may also be a function of the linkers 112A/112B, to provide relocation at link time, col 9, In 40-45/ transformation utilities 116A/116B may include one or more linker scripts to be executed by linkers 112A/112B for converting main object files 124A/124B, including relative relocations into the absolute main object files 126A/126B, col 9, In 61-67/ Altogether, the transformation utilities 116A/116B may transform the absolute main object files 126A/126B or, respectively, the merged absolute main object files 128A/128B into transformed object files 130A/130B, which may include the target object header, the target memory image, the target symbol information and the target relocation information in the object file format required by the target ABI, col 10, In 35-45/ capable of linking the transformed object file(s) 130C/130D, and optionally additional native binary objects 170A/170B to generate linked executables or libraries 172 A/172B[ dynamic library], which can be loaded into the main memory 152 by loaders 162A/162B for execution and/or further processing by the processor 156. The transformed object files 130C/130D and the native binary objects 170A/170B are compliant to the target ABI comprised by the target platform[first platform, col 10, In 50- 60/ loaded object files 124A/124B is used to generate the transformed object files 130CA30D which is used to generate the library 172A/172B for the target platform described above ), 
parsing a set of interfaces and data structures exported by the dynamic library to verify consistency of a build contract for the dynamic library ( FIG. 2 visualizes a workflow 200 for transforming a shared library between two given exemplary platforms, col 10, In 57-62/ At 220, the relocations and symbols comprised by the absolute main object file are transformed to fulfill the specifications of the target ABI. This may include, without limitation, mapping types, names and/or address spaces of the source information to the relocation types, naming conventions and/or address spaces required by the target ABI, col 11, In 25-35/ At 210, the standard linker is used to link the different binary objects into one shared library. During this step the linker combines the binary object files into a single main object file and transforms the main object file into an absolute main object file, col 11, In 7-12/ At 215, the segments of the memory image of the absolute main object file are merged into a continuous memory image, col 11, In 12-16/ At 220, the relocations and symbols comprised by the absolute main object file are transformed to fulfill the specifications of the target ABI. This may include, without limitation, mapping types, names and/or address spaces of the source information to the relocation types, naming conventions and/or address spaces required by the target ABI, col 11, In 6-35),
 and generating a build error during a build process for the dynamic library open detecting an inconsistent build contract, the build contract specifying an application binary interface (ABI for  the dynamic library Now turning to FIG. 5, a flow diagram 500 representing an exemplary relocation transformation is shown. In the example shown, the target ABI is unsupportive of relative relocations. As the input source object file is required to be free from relative relocations, the routine checks first, at 505, for each relocation comprised by the source relocation information, whether the given relocation is an absolute relocation. If a relative relocation is found, the transformation is aborted and e.g. an error message is surfaced, col 12, In 30-40/ FIG. 5 is a flow diagram illustrating relocation transformation in fig. 2 which described steps of generation library) and an application programing interface (API) for the dynamic library , wherein detecting an inconsistent build contract includes detecting a mismatch between the ABT or API for the dynamic library when built for the first platform and the ABI or API for the dynamic library when built for a second  pf 505, for each relocation comprised by the source relocation information, whether the given relocation is an absolute relocation. If a relative relocation is found, the transformation is aborted and e.g. an error message is surfaced. For a given absolute relocation, it is then checked if all properties of the relocation type are supported by the target ABI at 510. For example, if no transformation is needed, the routine continues with the next relocation. If a mismatch is found, col 12, In 35-45).
Hartmann does not teach specifying an application binary interface (ABI) for building the dynamic library and an application programming interface (API) for building the dynamic library. However, Dumont teaches specifying an application binary interface (ABI) for building the dynamic library and an application programming interface (API) for building the dynamic library (FIG. 3A is a flowchart illustrating an example process for generating a component dynamic library 110, according to an embodiment. The steps of the process described in conjunction with FIG. 3A may be performed in different orders than the order described in conjunction with FIG. 3A. For example, some steps described as occurring sequentially may occur simultaneously. In some embodiments, different and/or additional steps than those described in conjunction with FIG. 3A may be performed. The component library generator 180 obtains 310 source files corresponding to hardware components modeled by a component dynamic library 110. The component library generator 180 may also generate 315 a component stub library 119, which routes simulation dynamic library calls by the component dynamic library 110 to the interlibrary adapter 150. In one embodiment, the component stub library 119 includes a mapping between component library names and interlibrary adapter names, where the simulation library names refer to simulation library program constructs used by the source file. The component library names refer to component library names of simulation library program constructs used by the source file (and hence by the component dynamic library 110). The component stub library 119 references a component library-facing ABI 154 of the interlibrary adapter 150. Accordingly, simulation dynamic library calls in the compiled component dynamic library 110 reference the interlibrary adapter 150 rather than the simulation dynamic library 130. Generating 315 the component stub library 119 may also include generating an interlibrary adapter 150, as described with respect to FIGS. 1A and 2….The component library generator 180 generates the component models 113 based on the obtained component stub library 119. For example, the component library generator 180 compiles the component models 113 so that references to simulation library program constructs are resolved by the component stub library 119, which in turn resolves the reference using the interlibrary adapter 150.Also prior to generating the simulation at simulation run time, the component library generator 180 generates 330 the component dynamic library 110 by linking the compiled component models 113 into a component dynamic library 110. The generated component dynamic library 110 includes the linked and compiled component models 113, the component creator registrar 117, and the component stub library 119, para[0070] to para[0073]/ Fig 3A).
It would have been obvious to one of the ordinary skill in the art before effective filling of claimed invention was made to modify the teaching of HARTMANN with Dumont  to incorporate the feature of specifying an application binary interface (ABI) for building the dynamic library and an application programming interface (API) for building the dynamic library  because this  reduces memory usage in the computer by identifying dynamic libraries that are unlikely to be used again in the simulation and unloading those dynamic libraries from the memory.
As to claims 8, 15, they are rejected for the same reason as to claim 1 above.
As to claim 2, Dumont teaches wherein the dynamic library is one of multiple dynamic libraries of an application framework(netlist information is generated that includes component library information and component instance information. The component library information describes component dynamic libraries that include models of hardware components, and the component instance information describes instances of the hardware components. A simulation
is generated at simulation run-time based on the netlist information. To do so, the component library information and the component instance information are accessed, and the component dynamic libraries are loaded based on the component library information. A simulation dynamic library providing simulation functionality referenced by the component dynamic libraries is loaded. One or more interlibrary adapters providing compatibility between the component dynamic libraries and a simulation library application binary interface (ABJ) of the simulation dynamic library are also loaded. Instances of hardware components are instantiated based on the loaded component dynamic libraries and the component instance information, and the instantiated instances of the hardware components are connected to form the simulation, para[0015], In 1-15) .
 
As to claims 9, 16, they are rejected for the same reason as to claim 2 above.

6. Claims 3, 4, 10, 11, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN(US 10152313 B1)  in view of  Dumont(US 20150227674 A1)  and further in view of liver(US 20050234616 Al).


As to claim 3, Hartmann and Dumont do not teach the first platform is a mobile platform associated with a smartphone device or tablet computer and the second platform is associated with a desktop or laptop computing system. However, Oliver teaches the first platform is a mobile platform associated with a smartphone device or tablet computer and the second platform is associated with a desktop or laptop computing system( The host computer 50 may be, for example, a personal computer (such as a desktop or laptop computer), a personal digital assistant (PDA), a computer work station or any other conventional computer system that may be operatively configured with software and capable of running a diagnostic application 52, a first DLL interface 54 and a first computer network adapter driver 56. In the exemplary embodiment of FIG. 3,para[0028], in 1-25/allowing the first DLL interface 54 to send and receive signals via the computer network 58 or that extends the first DLL interface 54 over the computer network 58, such that the host computer 50 is capable of communicating with the onboard computer 60 of the vehicle over the computer network 58, para[0031], In 5-20/ The onboard computer 60 comprises a memory device such as, for example, a hard drive configured with a second computer network adapter driver 62, a second DLL interface 64, and a protocol adapter driver 66, para[0032], in 1-10).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hartmann and Dumont with Oliver to incorporate the feature of the first platform is a mobile platform associated with a smartphone device or tablet computer and the second platform is associated with a desktop or laptop computing system because this enables a vehicle to remotely communicate with a host computer over a computer network.
As to claim 4, Oliver teaches the second platform is configured to host execution of applications associated with the first platform( para[0007], In 1-20/para[0031] to para.[0032]) for the same reason as to claim 3 above.
As to claims 10, 11, 19, 20, they are rejected for the same reasons as to claims 3, 4 above.

7. Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN(US 10152313 B1)  in view of  Dumont(US 20150227674 A1) and further in view of Saunders( US 5917421 A).

As to claim 5, Hartmann and Dumont do not teach determining a set of interfaces and data structures exported by the dynamic library for the first platform includes scanning the dynamic library to generate a first set of signatures for the first platform. However, Saunders teaches determining a set of interfaces and data structures exported by the dynamic library for the first platform includes scanning the dynamic library to generate a first set of signatures for the first platform! The system function then proceeds to step 210 to generate a signature for one of the dynamic linking libraries. In step 212, a determination is then made as to whether the signature of the dynamic linking library of step 210 matches one of the signatures contained in a look-up table of the register unit 38. If the determination in step 212 is negative, the system function proceeds to step 218 to indicate an error and then terminates. If the determination in step 212 is affirmative, the system function proceeds to step 214. In step 214, a determination is made as to whether there is another dynamic linking library associated with the particular application program. If the determination in step 214 is affirmative, the system function returns to step 210 and repeats steps 210 and 212 until all dynamic Inking libraries associated with the particular application program have been considered, col 4, In 1-24).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hartmann and Dumont with Saunders to incorporate the feature of the first platform is a mobile platform associated with a smartphone device or tablet computer and the second platform is associated with a desktop or laptop computing system because this determining a set of interfaces and da ta structures exported by the dynamic library for the first platform includes scanning the dynamic library to generate a first set of signatures for the first platform because this introduces an altered and/or fraudulent application program into the SST or ATM without subsequent users knowing the application program has been altered and/or is fraudulent.
As to claim 6, Saunders determining a set of interfaces and data structures exported by the dynamic library for the second platform includes scanning the dynamic library to generate a second set of signatures for second first platform col 4, In 1-24).

7. Claims 7, 12, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN(US 10152313 B1)  in view of  Dumont(US 20150227674 A1)  in view of Saunders( US 5917421 A) and further in view of Muratori( US 20060026584 Al)

As to claim 7, Muratori teaches wherein detecting the inconsistent build contract includes determining that a signature for a symbol exported by the dynamic library for the first platform is a mismatch for the signature for the symbol exported by the dynamic library for the
second platform, wherein the signature is generated based in part on a. data, type associated with the symbol( para[0034], In 9-20/para[0035]/ para[O051]) .
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Hartmann, Dumont and Saunders with Muratori to incorporate the feature of detecting the inconsistent build contract includes determining that a signature for a symbol exported by the dynamic library for the first platform is a mismatch for the signature for the symbol exported by the dynamic library for the second platform, wherein the signature is generated based in part on a. data, type associated with the symbol because this allows the simulation DLL to have transparent access to shared resources of the processor DLL .
As to claims 12, 13, 14, 17, 18, they are rejected for the same reasons as to claims 5, 7 above.

8. Claim 21 is rejected under 35 U.S.C. 103 are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN(US 10152313 B1)  in view of  Dumont(US 20150227674 A1)  further in view Kruglick(US 20150254084 A1).

As to claim 21, Hartmann and Dumont  do not teach the first platform includes a first processor on which a first operating system or a first application program runs, and the second platform includes a second processor on which a second operating system or a second application program runs, wherein the first processor is of a different type than the second processor. However, Kruglick the first platform includes a first processor on which a first operating system or a first application program runs, and the second platform includes a second processor on which a second operating system or a second application program runs, wherein the first processor is of a different type than the second processor( a datacenter may include processors from different manufacturers, with different processor architectures, different processor types, and/or different processor models[first processor is of a different type than the second processor], para[0002], In 7-15/ modules (also known as "dynamic linked libraries" or DLLs)[first DLL] optimized for a particular type or model of processor[first processor] in a virtual machine[first application program ] in order to increase performance. If the virtual machine is executed on the corresponding type or model of processor, then the optimized library modules may allow increased performance( para[0028], In 6-15/ Before the DLLs 320 and 322 are replaced, the DLL injection module 340 may be configured to determine if any processes in the virtual machine VM1 304 are currently using either the DLL 320 or the DLL 322. In response to determining that process(es) are using the DLL 320 or DLL 322, the DLL injection module may wait for the process(es) to complete before replacing the DLLs 320/322 with the DLLs 350/352.In some embodiments, the DLL injection module 340 may be configured to inject DLLs into a virtual machine when the virtual machine is being started up on a processor (ie., not being migrated or transferred from one processor to another, para[0036], In 18-25/ For example, the processor detection module 338 may detect one or more characteristics associated with the processor B 318[second processor], such as processor type, model number, serial number, architecture, or any other suitable processor characteristic. Block 524 may be followed by block 526, "RETRIEVE DLLS CORRESPONDING TO THE DETECTED DLLS AND SUITABLE FOR THE DETERMINED DESTINATION PROCESSOR TYPE[second processor ]", where a DLL retriever module (e.g., the DLL retriever module 334) searches for and retrieves DLLs suitable for the detected processor type and similar to the detected DLLs in the virtual machine to be migrated, as described above, para[0051] to para[0052]/ The DLL injection module 340 may inject the DLLs 350 and 352[second DLL] into the virtual machine VM1 304 to replace the DLLs 320 and 322 while the virtual machine VM1 304 is being migrated to the processor B 318[second processor], para[0036], In 14-25/ different kinds or types of processors. For example, the processor A 210[first processor] may differ from the processor B 218[second processor] in manufacturer, processor architecture, processor type, processor model, or any other processor characteristic, para[0027], In 1-11/ the first DLL ad second DLL are loaded in the first processor and second processor depended on the processor type and first processor is difference type from second processor as described above ).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hartmann and Dumon  with Kruglick to incorporate the feature of the first platform includes a first processor on which a first operating system or a first application program runs, and the second platform includes a second processor on which a second operating system or a second application program runs, wherein the first processor is of a different type than the second processor because this detects DDLs and suitable for the determined destination processor type.


                                            Claim Rejections - 35 USC §103

  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent fora claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1, 8,15 are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN(US 10152313 B1) in view of   EIJNDHOVEN(US 20130326489 A1).

As to claim 1, Hartmann teaches loading program code for the dynamic library to build for a first platform (enabling the development of the shared library [dynamic library] on an up-to-date system which is fully supportive of the most recent development environment, col 2, In 63-67/ the loaders 114A/114B may be capable of loading a main object files 124A/124B[program code] into the main memory 102, including the task of relocating memory addresses. Relocation capability may also be a function of the linkers 112A/112B, to provide relocation at link time, col 9, In 40-45/ transformation utilities 116A/116B may include one or more linker scripts to be executed by linkers 112A/112B for converting main object files 124A/124B, including relative relocations into the absolute main object files 126A/126B, col 9, In 61-67/ Altogether, the transformation utilities 116A/116B may transform the absolute main object files 126A/126B or, respectively, the merged absolute main object files 128A/128B into transformed object files 130A/130B, which may include the target object header, the target memory image, the target symbol information and the target relocation information in the object file format required by the target ABI, col 10, In 35-45/ capable of linking the transformed object file(s) 130C/130D, and optionally additional native binary objects 170A/170B to generate linked executables or libraries 172 A/172B[ dynamic library], which can be loaded into the main memory 152 by loaders 162A/162B for execution and/or further processing by the processor 156. The transformed object files 130C/130D and the native binary objects 170A/170B are compliant to the target ABI comprised by the target platform[first platform, col 10, In 50- 60/ loaded object files 124A/124B is used to generate the transformed object files 130CA30D which is used to generate the library 172A/172B for the target platform described above ), 
parsing a set of interfaces and data structures exported by the dynamic library to verify consistency of a build contract for the dynamic library ( FIG. 2 visualizes a workflow 200 for transforming a shared library between two given exemplary platforms, col 10, In 57-62/ At 220, the relocations and symbols comprised by the absolute main object file are transformed to fulfill the specifications of the target ABI. This may include, without limitation, mapping types, names and/or address spaces of the source information to the relocation types, naming conventions and/or address spaces required by the target ABI, col 11, In 25-35/ At 210, the standard linker is used to link the different binary objects into one shared library. During this step the linker combines the binary object files into a single main object file and transforms the main object file into an absolute main object file, col 11, In 7-12/ At 215, the segments of the memory image of the absolute main object file are merged into a continuous memory image, col 11, In 12-16/ At 220, the relocations and symbols comprised by the absolute main object file are transformed to fulfill the specifications of the target ABI. This may include, without limitation, mapping types, names and/or address spaces of the source information to the relocation types, naming conventions and/or address spaces required by the target ABI, col 11, In 6-35),
 and generating a build error during a build process for the dynamic library open detecting an inconsistent build contract, the build contract specifying an application binary interface (ABI for  the dynamic library Now turning to FIG. 5, a flow diagram 500 representing an exemplary relocation transformation is shown. In the example shown, the target ABI is unsupportive of relative relocations. As the input source object file is required to be free from relative relocations, the routine checks first, at 505, for each relocation comprised by the source relocation information, whether the given relocation is an absolute relocation. If a relative relocation is found, the transformation is aborted and e.g. an error message is surfaced, col 12, In 30-40/ FIG. 5 is a flow diagram illustrating relocation transformation in fig. 2 which described steps of generation library) and an application programing interface (API) for the dynamic library , wherein detecting an inconsistent build contract includes detecting a mismatch between the ABT or API for the dynamic library when built for the first platform and the ABI or API for the dynamic library when built for a second  pf 505, for each relocation comprised by the source relocation information, whether the given relocation is an absolute relocation. If a relative relocation is found, the transformation is aborted and e.g. an error message is surfaced. For a given absolute relocation, it is then checked if all properties of the relocation type are supported by the target ABI at 510. For example, if no transformation is needed, the routine continues with the next relocation. If a mismatch is found, col 12, In 35-45).
Hartmann does not teach specifying an application binary interface (ABI) for building the dynamic library and an application programming interface (API) for building the dynamic library. However, EIJNBHOVEN teaches specifying an application binary interface (ABI) for building the dynamic library and an application programming interface (API) for building the dynamic library ( For some purposes (such as program behavior analysis) it is useful to distinguish different native calls sites to the same non-native function. In such cases, the preamble 215 also captures the caller return address because that uniquely identifies the native call site. [0042] (e) A control transfer instruction (such as a native jump instruction or a native call instruction) to the entry point of the non-native instruction set interpreter (ISS). Said ISS uses the four values computed under item (a), (b), (c) and (d) to marshal and execute the native function, as described below in the detailed description of FIG. 3. [0043] 4. Following the assembling of the native preamble 215, the non-native assembler in step 220 continues with assembling the non-native instructions in the assembly text generated by the non-native compiler. Next, in step 230 the non-native assembler creates the binary object code 235 in accordance with the native ABI, such that the native linker can create an executable program or an executable DLL that can operate as a drop-in replacement for the natively compiled program or DLL, which becomes part of the program 190, para[0041] to para[0043]/ Fig. 2).
It would have been obvious to one of the ordinary skill in the art before effective filling of claimed invention was made to modify the teaching of HARTMANN with  EIJNBHOVEN to incorporate the feature of specifying an application binary interface (ABI) for building the dynamic library and an application programming interface (API) for building the dynamic library  because this   allows that the program developer can exchange native code for non-native code at function or library granularity.
As to claims 8, 15, they are rejected for the same reason as to claim 1 above.

5. Claims 2, 9, 16  are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN(US 10152313 B1) in view of   EIJNDHOVEN(US 20130326489 A1) and further in view of  Dumont(US 20150227674 A1) .

As to claim 2, Dumont teaches wherein the dynamic library is one of multiple dynamic libraries of an application framework(netlist information is generated that includes component library information and component instance information. The component library information describes component dynamic libraries that include models of hardware components, and the component instance information describes instances of the hardware components. A simulation
is generated at simulation run-time based on the netlist information. To do so, the component library information and the component instance information are accessed, and the component dynamic libraries are loaded based on the component library information. A simulation dynamic library providing simulation functionality referenced by the component dynamic libraries is loaded. One or more interlibrary adapters providing compatibility between the component dynamic libraries and a simulation library application binary interface (ABJ) of the simulation dynamic library are also loaded. Instances of hardware components are instantiated based on the loaded component dynamic libraries and the component instance information, and the instantiated instances of the hardware components are connected to form the simulation, para[0015], In 1-15) .
It would have been obvious to one of the ordinary skill in the art before effective filling of claimed invention was made to modify the teaching of Hartmann and Das and EIJNBHOVEN with Dumont to meorporate the feature of wherein the dynamic library is one of multiple dynamic libraries of an application framework because this provides because this provides compatibility between the component dynamic libraries and an application binary interface of the simulation dynamic library.
 As to claims 9, 16, they are rejected for the same reason as to claim 2 above.

6. Claims 3, 4, 10, 11, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN(US 10152313 B1) in view of EIJNDHOVEN(US 20130326489 A1)   and further in view of liver(US 20050234616 Al).


As to claim 3, Hartmann and EIJNBHOVEN do not teach the first platform is a mobile platform associated with a smartphone device or tablet computer and the second platform is associated with a desktop or laptop computing system. However, Oliver teaches the first platform is a mobile platform associated with a smartphone device or tablet computer and the second platform is associated with a desktop or laptop computing system( The host computer 50 may be, for example, a personal computer (such as a desktop or laptop computer), a personal digital assistant (PDA), a computer work station or any other conventional computer system that may be operatively configured with software and capable of running a diagnostic application 52, a first DLL interface 54 and a first computer network adapter driver 56. In the exemplary embodiment of FIG. 3,para[0028], in 1-25/allowing the first DLL interface 54 to send and receive signals via the computer network 58 or that extends the first DLL interface 54 over the computer network 58, such that the host computer 50 is capable of communicating with the onboard computer 60 of the vehicle over the computer network 58, para[0031], In 5-20/ The onboard computer 60 comprises a memory device such as, for example, a hard drive configured with a second computer network adapter driver 62, a second DLL interface 64, and a protocol adapter driver 66, para[0032], in 1-10).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hartmann and EIJNBHOVEN with Oliver to incorporate the feature of the first platform is a mobile platform associated with a smartphone device or tablet computer and the second platform is associated with a desktop or laptop computing system because this enables a vehicle to remotely communicate with a host computer over a computer network.
As to claim 4, Oliver teaches the second platform is configured to host execution of applications associated with the first platform( para[0007], In 1-20/para[0031] to para.[0032]) for the same reason as to claim 3 above.
As to claims 10, 11, 19, 20, they are rejected for the same reasons as to claims 3, 4 above.


7. Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN(US 10152313 B1)   EIJNDHOVEN(US 20130326489 A1) and further in view of Saunders( US 5917421 A).

As to claim 5, Hartmann and EIJNBHOVEN do not teach determining a set of interfaces and data structures exported by the dynamic library for the first platform includes scanning the dynamic library to generate a first set of signatures for the first platform. However, Saunders teaches determining a set of interfaces and data structures exported by the dynamic library for the first platform includes scanning the dynamic library to generate a first set of signatures for the first platform! The system function then proceeds to step 210 to generate a signature for one of the dynamic linking libraries. In step 212, a determination is then made as to whether the signature of the dynamic linking library of step 210 matches one of the signatures contained in a look-up table of the register unit 38. If the determination in step 212 is negative, the system function proceeds to step 218 to indicate an error and then terminates. If the determination in step 212 is affirmative, the system function proceeds to step 214. In step 214, a determination is made as to whether there is another dynamic linking library associated with the particular application program. If the determination in step 214 is affirmative, the system function returns to step 210 and repeats steps 210 and 212 until all dynamic Inking libraries associated with the particular application program have been considered, col 4, In 1-24).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hartmann and  EIJNBHOVEN  with Saunders to incorporate the feature of the first platform is a mobile platform associated with a smartphone device or tablet computer and the second platform is associated with a desktop or laptop computing system because this determining a set of interfaces and da ta structures exported by the dynamic library for the first platform includes scanning the dynamic library to generate a first set of signatures for the first platform because this introduces an altered and/or fraudulent application program into the SST or ATM without subsequent users knowing the application program has been altered and/or is fraudulent.
As to claim 6, Saunders determining a set of interfaces and data structures exported by the dynamic library for the second platform includes scanning the dynamic library to generate a second set of signatures for second first platform col 4, In 1-24).

7. Claims 7, 12, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN(US 10152313 B1) in view of   EIJNDHOVEN(US 20130326489 A1)  in view of Saunders( US 5917421 A) and further in view of Muratori( US 20060026584 Al)

As to claim 7, Muratori teaches wherein detecting the inconsistent build contract includes determining that a signature for a symbol exported by the dynamic library for the first platform is a mismatch for the signature for the symbol exported by the dynamic library for the
second platform, wherein the signature is generated based in part on a. data, type associated with the symbol( para[0034], In 9-20/para[0035]/ para[O051]) .
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Hartmann,  EIJNBHOVEN and Saunders with Muratori to incorporate the feature of detecting the inconsistent build contract includes determining that a signature for a symbol exported by the dynamic library for the first platform is a mismatch for the signature for the symbol exported by the dynamic library for the second platform, wherein the signature is generated based in part on a. data, type associated with the symbol because this allows the simulation DLL to have transparent access to shared resources of the processor DLL .
As to claims 12, 13, 14, 17, 18, they are rejected for the same reasons as to claims 5, 7 above.

8. Claim 21 is rejected under 35 U.S.C. 103 are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN(US 10152313 B1) in view of    EIJNDHOVEN(US 20130326489 A1)  further in view Kruglick(US 20150254084 A1).

As to claim 21, Hartmann and EIJNBHOVEN  do not teach the first platform includes a first processor on which a first operating system or a first application program runs, and the second platform includes a second processor on which a second operating system or a second application program runs, wherein the first processor is of a different type than the second processor. However, Kruglick the first platform includes a first processor on which a first operating system or a first application program runs, and the second platform includes a second processor on which a second operating system or a second application program runs, wherein the first processor is of a different type than the second processor( a datacenter may include processors from different manufacturers, with different processor architectures, different processor types, and/or different processor models[first processor is of a different type than the second processor], para[0002], In 7-15/ modules (also known as "dynamic linked libraries" or DLLs)[first DLL] optimized for a particular type or model of processor[first processor] in a virtual machine[first application program ] in order to increase performance. If the virtual machine is executed on the corresponding type or model of processor, then the optimized library modules may allow increased performance( para[0028], In 6-15/ Before the DLLs 320 and 322 are replaced, the DLL injection module 340 may be configured to determine if any processes in the virtual machine VM1 304 are currently using either the DLL 320 or the DLL 322. In response to determining that process(es) are using the DLL 320 or DLL 322, the DLL injection module may wait for the process(es) to complete before replacing the DLLs 320/322 with the DLLs 350/352.In some embodiments, the DLL injection module 340 may be configured to inject DLLs into a virtual machine when the virtual machine is being started up on a processor (ie., not being migrated or transferred from one processor to another, para[0036], In 18-25/ For example, the processor detection module 338 may detect one or more characteristics associated with the processor B 318[second processor], such as processor type, model number, serial number, architecture, or any other suitable processor characteristic. Block 524 may be followed by block 526, "RETRIEVE DLLS CORRESPONDING TO THE DETECTED DLLS AND SUITABLE FOR THE DETERMINED DESTINATION PROCESSOR TYPE[second processor ]", where a DLL retriever module (e.g., the DLL retriever module 334) searches for and retrieves DLLs suitable for the detected processor type and similar to the detected DLLs in the virtual machine to be migrated, as described above, para[0051] to para[0052]/ The DLL injection module 340 may inject the DLLs 350 and 352[second DLL] into the virtual machine VM1 304 to replace the DLLs 320 and 322 while the virtual machine VM1 304 is being migrated to the processor B 318[second processor], para[0036], In 14-25/ different kinds or types of processors. For example, the processor A 210[first processor] may differ from the processor B 218[second processor] in manufacturer, processor architecture, processor type, processor model, or any other processor characteristic, para[0027], In 1-11/ the first DLL ad second DLL are loaded in the first processor and second processor depended on the processor type and first processor is difference type from second processor as described above ).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hartmann and   EIJNBHOVEN with Kruglick to incorporate the feature of the first platform includes a first processor on which a first operating system or a first application program runs, and the second platform includes a second processor on which a second operating system or a second application program runs, wherein the first processor is of a different type than the second processor because this detects DDLs and suitable for the determined destination processor type.




                                             Response to the argument:

A. Applicant amendment filed on 11/18/2021 has been considered but they are not persuasive: Applicant argued in substance that :

(1) “  during a build process...detecting an inconsistent build contract”
(2) “the build contract specifying an application binary interface (ABI) for building the dynamic library and an application programming interface (API) for building the dynamic library”

B. Examiner respectfully disagreed with Applicant's remarks:

As to the point (1), Hartmann teaches  FIG. 3A is a flowchart illustrating an example process for generating a component dynamic library 110, according to an embodiment. The steps of the process described in conjunction with FIG. 3A may be performed in different orders than the order described in conjunction with FIG. 3A. For example, some steps described as occurring sequentially may occur simultaneously. In some embodiments, different and/or additional steps than those described in conjunction with FIG. 3A may be performed. The component library generator 180 obtains 310 source files corresponding to hardware components modeled by a component dynamic library 110. The component library generator 180 may also generate 315 a component stub library 119, which routes simulation dynamic library calls by the component dynamic library 110 to the interlibrary adapter 150. In one embodiment, the component stub library 119 includes a mapping between component library names and interlibrary adapter names, where the simulation library names refer to simulation library program constructs used by the source file. The component library names refer to component library names of simulation library program constructs used by the source file (and hence by the component dynamic library 110). The component stub library 119 references a component library-facing ABI 154 of the interlibrary adapter 150. Accordingly, simulation dynamic library calls in the compiled component dynamic library 110 reference the interlibrary adapter 150 rather than the simulation dynamic library 130. Generating 315 the component stub library 119 may also include generating an interlibrary adapter 150, as described with respect to FIGS. 1A and 2….The component library generator 180 generates the component models 113 based on the obtained component stub library 119. For example, the component library generator 180 compiles the component models 113 so that references to simulation library program constructs are resolved by the component stub library 119, which in turn resolves the reference using the interlibrary adapter 150.Also prior to generating the simulation at simulation run time, the component library generator 180 generates 330 the component dynamic library 110 by linking the compiled component models 113 into a component dynamic library 110. The generated component dynamic library 110 includes the linked and compiled component models 113, the component creator registrar 117, and the component stub library 119, para[0070] to para[0073]/ Fig 3A).
As to the point (2), Dumont teaches FIG. 3A is a flowchart illustrating an example process for generating a component dynamic library 110, according to an embodiment. The steps of the process described in conjunction with FIG. 3A may be performed in different orders than the order described in conjunction with FIG. 3A. For example, some steps described as occurring sequentially may occur simultaneously. In some embodiments, different and/or additional steps than those described in conjunction with FIG. 3A may be performed. The component library generator 180 obtains 310 source files corresponding to hardware components modeled by a component dynamic library 110. The component library generator 180 may also generate 315 a component stub library 119, which routes simulation dynamic library calls by the component dynamic library 110 to the interlibrary adapter 150. In one embodiment, the component stub library 119 includes a mapping between component library names and interlibrary adapter names, where the simulation library names refer to simulation library program constructs used by the source file. The component library names refer to component library names of simulation library program constructs used by the source file (and hence by the component dynamic library 110). The component stub library 119 references a component library-facing ABI 154 of the interlibrary adapter 150. Accordingly, simulation dynamic library calls in the compiled component dynamic library 110 reference the interlibrary adapter 150 rather than the simulation dynamic library 130. Generating 315 the component stub library 119 may also include generating an interlibrary adapter 150, as described with respect to FIGS. 1A and 2…. The component library generator 180 generates the component models 113 based on the obtained component stub library 119. For example, the component library generator 180 compiles the component models 113 so that references to simulation library program constructs are resolved by the component stub library 119, which in turn resolves the reference using the interlibrary adapter 150.Also prior to generating the simulation at simulation run time, the component library generator 180 generates 330 the component dynamic library 110 by linking the compiled component models 113 into a component dynamic library 110. The generated component dynamic library 110 includes the linked and compiled component models 113, the component creator registrar 117, and the component stub library 119, para [0070] to para [0073]/ Fig 3A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                        Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM SOUGH can be reached on ( 571) 272-6799 . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http//par-direction uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194